Citation Nr: 1715843	
Decision Date: 05/10/17    Archive Date: 05/22/17

DOCKET NO.  10-34 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to exposure to asbestos, exposure to herbicides, and to service-connected type II diabetes mellitus.


REPRESENTATION

Veteran represented by:	Dale K. Graham, Agent


ATTORNEY FOR THE BOARD

A. Rocktashel, Associate Counsel





INTRODUCTION

The Veteran served on active duty from May 1963 to April 1967 with additional subsequent service in the Naval Reserve.  During his period of active duty, he had service in the Republic of Vietnam.

This matter comes on appeal before the Board of Veterans Appeals (Board) from a December 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) located in Muskogee, Oklahoma.

In December 2014, the Veteran failed to report without good cause for a scheduled videoconference hearing before a Veterans Law Judge.  No further development with regard to a hearing is necessary.  38 C.F.R. § 20.702 (2016).

In his Notice of Disagreement received in February 2010 and his second VA Form 9 that was received in September 2010, the Veteran claimed that all his disorders are secondary to asbestos and herbicides.  In the February 2015 Board remand, the issue of service connection for posttraumatic stress disorder was broadened to include acquired psychiatric disorders raised by the record pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009).  In a December 2016 rating decision, the RO granted service connection for the acquired psychiatric disorder of adjustment disorder.  Therefore, the claim of an acquired psychiatric disorder has been resolved and is no longer on appeal before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement (NOD) must thereafter be timely filed to initiate appellate review of the claim concerning "downstream" issues, such as the compensation level assigned for the disability and the effective date).

The December 2016 rating decision also granted service connection for a headache disorder.  Therefore, such claim is also resolved.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Board finds that further development is required prior to adjudicating the Veteran's claim.  See 38 C.F.R. § 19.9 (2016).  The February 2015 Board remand directed the AOJ to attempt to obtain: 1) any records from the VA Greater Los Angeles Healthcare System in 1967; 2) records from the Oklahoma City VA Medical Center from January 1999 to September 2009 and from June 2014 to the present; 3) service treatment records from the Veteran's Naval Reserve Service; and 4) additional service personnel records from the Veteran's Naval Reserve Service.  Negative responses were received to the AOJ's requests for the records from the Los Angeles VA system, from the Oklahoma VAMC for the period from January 1999 to October 2001, and for the service personnel records request.  The responses were documented in the claims file, but the claims file does not indicate that the Veteran was notified of the unavailability of these records in compliance with 38 C.F.R. § 3.159(e).  

Next, the February 2015 Board remand directed the AOJ to obtain a VA medical opinion as to the etiology of the Veteran's hypertension disability with respect to an in-service elevated blood pressure reading, exposure to herbicides and asbestos, and his period(s) of active duty for training.  The record shows that the AOJ attempted to schedule the Veteran for a VA hypertension examination, and that the Veteran failed to show.  Nonetheless, the remand directive was for a medical opinion, not an examination.  Thus, the Veteran's failure to show for the medical examination does not alleviate the requirement to obtain a medical opinion.  The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

1. Send notice to the Veteran pursuant to 38 C.F.R. § 3.159(e) regarding the unavailability of: 1) the VA treatment records from the VA Greater Los Angeles Healthcare System in 1967; 2) records from the Oklahoma City VA Medical Center from January 1999 to October 2001; and 3) additional service personnel records from the Veteran's Naval Reserve Service.  

2.  Arrange for the Veteran's claims file to be reviewed by the VA doctor who prepared the November 2013 addendum to the October 2013 examination report for preparation of another addendum to the examination report.  If that doctor is unavailable, arrange for the claims file to be reviewed by another medical professional.  

Accepting the Veteran was exposed to herbicides while being on land in the Republic of Vietnam and accepting that he was exposed to asbestos during active duty, the doctor who prepared the November 2013 addendum should opine as to the following:

a. Whether it is at least as likely as not (50 percent or greater probability) that hypertension is related to his active duty from May 1963 to April 1967, to include (1) in-service elevated blood pressure reading in April 1964, (2) exposure to asbestos, and (3) exposure to herbicides.

b. Whether it is at least as likely as not (50 percent or greater probability) that hypertension was caused or aggravated during his 12 day of active duty for training during the period from January 1980 to March 1980 and any other verified periods of active duty for training.  A complete rationale for any opinion advanced should be provided. 

3.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC) with a copy to his representative.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
D. Martz Ames
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




